Citation Nr: 1616730	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-33 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rhinitis/sinusitis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for rhinitis/sinusitis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he warrants service connection for rhinitis/sinusitis based upon service incurrence.  He states that he had these conditions in service during World War II, later had surgery for the same conditions post service, and continues to have these conditions to date.  

The Veteran was scheduled for a Board videoconference hearing in March 2016.  He did not report for the scheduled hearing.  In correspondence dated two days after the scheduled hearing, he requested rescheduling of the hearing and explained that he did not appear because his driver's license had expired, his wife was sick, and he had no one else to accompany him to the hearing.  The Board finds that good cause has been shown for his failure to attend the scheduled hearing.  

The Veteran submitted a letter indicating his reasoning for not attending his videoconference hearing within two days of the hearing.  He requested at that time, that his videoconference hearing be rescheduled.  The Veteran has a right to a hearing on request.  38 U.S.C.A. § 7107(b) (West. 2015); 38 C.F.R. §§ 20.700(a)(e), 20.705 (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a videoconference hearing for the Veteran.  He should be notified of the date, time, and location of the hearing.  38 C.F.R. § 20.704(b) (2015).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

